Title: To John Adams from Mercy Otis Warren, 12 October 1775
From: Warren, Mercy Otis
To: Adams, John


     
      Watertown October 12 1775
     
     I Write again from Waterton, where I Arrived Yesterday with your Excelent Friend who has been so much Engaged by his Necessary Attention to public affairs that he has had time since you Left us only to run to Plimouth four days ago and bring back your Correspondent to this Crouded inconvenient place, where the Muses Cannot dwell, or the Graces of Elegance Reside. Yet the feelings of Real Friendship will not Languish, nor the tender simpathy of a Compassionate Heart Decay, though within the sound of the Cares and Tumults of the more busy scenes. This I Can Attest from the Concern I have Lately felt for the suffering, of those you stand Nearest Connected With.
     How fleeting are all the Joys of this precarious state, by what a slender tenure do we hold the Best Blessings of Life.
     Within a few days after your agreable Discription of Domestic Happiness, and the temporary Felicity you tasted under your own quiet Roof, the Good Portia was Involved in a Variety of Affliction. But I called on Her yesterday and found the Little Flock Restored to Health. Their Mamah perfectly Recovered and Bearing up under A stroke of Adversity with that Fortitude and Equinimity which Can only Result from the Noblest principles. But when we take a Rational survey of the Condition of Humanity and the Narrow Limits within which our Advances both to perfection And Happiness are Circumscribed, at the same time that the Hope of the Christian smooths the passage to a More Exalted state, why should the shocks of private Misfortune, the Allarms of War, or the Convulsions of states, Ruffle the soul Conscious of Its own Integrity.
     Mrs. Adams has Doubtless informed you that she has the Highest Consolation under the Loss of a most Exelent parent and how much Less painful ought the temporary seperation from those we are assured are Translated to unfading Felicity to be, then to behold the Depravity of mind into which some Wretched Individuals are sunk.
     I fear a Late Instance of perfidy and Baseness in one who Rancked Himself among the Friends to the Rights of society and the Happiness of the Community Will occasion many Inviduous Reflections from the Enemies of the American Cause.
     I was Ever sorry that there should be one among the Band of patriots Whose Moral Character was Impeachable for when the Heart is Contaminated, and the Obligations of private Life Broken through, And the man has thrown off the Restraints Both of Honour and Conscience with Regard to His own Domestic Conduct, what Dependance is to be Made on the Rectitude of His public Intentions.
     The Culprit Assumes an air of Inocence, and with the Confidence usual to Veterans in Iniquity Complains that He is unjustly Restraind. But I imagine when he has no further hopes, left of Imposing on the Friends of his Country, he will be mean, And abject in proportion to his affectation of Intrepidity, for no true Fortitude can subsist in a Mind Devoid of these principles which Leads to some Higher hopes. Yet when they are about to Leap the Gulph of Futurity, the Natural Intimations of an Impartial Tribunal, shakes the firmness of the sceptic And plunges him in all the Horrors of Dispair.
     The two armies Remain Rather Inactive. Nothing Vigorous or Decisive on Either side.
     It is Generally beleved Gage is Gone home. The Communication between the town and Country is now intirly Cut off: so that no inteligence Can be Expected from Boston Except the Little by way of Desserters.
     There seems to be such a spirit for Navel preperations, that I beleive it will not be many years before your Friend Gadsdens American Fleetwill make A very Respectable Figure on the Western side of the Atlantic. And if we Can once Gaurd our sea coasts from the Depredations of the British Bucaneers I beleive we may soon bid Deffiance to all the, Hessians Highlanders and Hanoverians, Employed by an unfeeling Arbitrary, —— Monarch.
     
     
      October 14
     
     Mr. Warren and myself are just returned from Head quarters where we had the pleasure of spending the afternoon with the Agreable Mrs. Miflin. The Annimated spirit which Reigns there seems to beat in unison with the sentiments Breathed in your Respectable Assembly, if we may Judge by your Letters just Come to Hand. We Expect Great projects are to open upon us, and that A system of politics will soon be disclosed that will do Honour to the Genius of America, and Equal to some of the Capital Characters which Compose the Grand Counsel of the Continent.
     I thank you sir for a Line Received Lately, and if you find a Leasure Moment shall be Gratifyed and Obliged if you Condescend at any time to write to your assured Friend,
     
      Marcia
     
    